                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Case No. 3:20-cv-00019-FDW

 WILLIAM F. MACKEY,

                     Plaintiff,

 v.

 WELLS FARGO BANK, N.A.,

                Defendant.
 _________________________________/

                                      [PROPOSED] ORDER

        Pursuant to the parties’ Joint Motion to Reset Trial Date, and for good cause shown, the

Court grants the joint motion and resets the trial in this action for the Court’s April 1, 2021 trial

term.


        IT IS SO ORDERED.

                                               Signed: February ____, 2021




                                                       Frank D. Whitney
                                                       United States District Judge




        Case 3:20-cv-00019-FDW Document 27-1 Filed 02/11/21 Page 1 of 1
